Citation Nr: 1721133	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  10-07 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as secondary to hypertension.

2.  Entitlement to an increased rating for low back strain with generative disc disease, in excess of 10 percent prior to March 24, 2014 and 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1976 to June 1992 as a water treatment, motor, and administrative specialist, including service in Southwest Asia from August 1990 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.

The Veteran initially requested a Board hearing in his February 2010 VA Form 9.  The Veteran cancelled that hearing request in a phone call in April 2017.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2016) 

The issue of an increased rating for the low back is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Diabetes mellitus type II did not manifest in service, within one year of service, and is otherwise unrelated to service.


CONCLUSION OF LAW

Diabetes mellitus type II was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  

Duty to Notify

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in November 2008.

Duty to Assist

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA will help a claimant obtain records relevant to the claim whether or not the records are in Federal custody, and VA will provide a medical examination and opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided because his or her service treatment records, VA treatment records, service personnel records, and statements have been obtained and appear to be complete.  In addition, VA obtained any outstanding and relevant post service medical treatment records referable to the Veteran's diabetes mellitus.

The Veteran underwent a VA examination in connection with his claim for service connection.  The Veteran was previously provided a VA examination for his diabetes mellitus in February 2009.  The Board finds that the examination is adequate to decide the claim because it involved a review of the history, consideration of the Veteran's statements, a thorough clinical evaluation, and an opinion that addresses the diagnoses and etiology of the Veteran's diabetes mellitus with rationale. 

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist that the VA could rectify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits. 

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014). 

To establish a right to compensation, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, diabetes mellitus are presumed to have been incurred in service if manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  With chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  38 C.F.R. § 3.310(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

For a medical opinion (i.e., medical evidence) to be given weight, it must be: (1) based upon sufficient facts or data; (2) the product of reliable principles and methods; and (3) the result of principles and methods reliably applied to the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran was diagnosed with diabetes mellitus in September 2008 and has been treated for diabetes mellitus since that time.  The Veteran claimed that his diabetes mellitus is either secondary to service-connected hypertension or is directly attributable to service.  See, e.g., VA Form 9.  

The Veteran's service treatment records do not report diabetes or diabetic symptoms.  The Veteran's glucose levels in service were not noted to be abnormal nor were other signs of diabetes in clinical testing done in March 1980, June 1982, and February 1988.  Although the Veteran did not have a separation examination, the last in-service examination in February 1988 showed normal glucose levels and made no findings regarding diabetes.  The Veteran did not report a history of diabetes or high blood sugar readings in a March 1993 medical history.  In Reports of Medical Examination dated February 1988 and March 1993, the examiner listed endocrine system as normal, urinalysis was negative for sugar, and no other symptoms diabetes.  A November 1992 VA general medical examination was silent for any lay or medical evidence of symptoms, diagnoses, or treatment for diabetes.  Glucose measurement was normal. 

The Veteran's diagnosis of diabetes mellitus in September 2008 was over fifteen years after service and followed a period of tests showing signs of being prediabetic.  See December 2005-September 2008 VA treatment records.  The Veteran was determined to be prediabetic in VA treatment documents starting in December 2005, when the Veteran was first reported to have impaired fasting glucose.

The Veteran underwent a VA examination in February 2009.  The examiner noted the Veteran's current diabetes mellitus, undertook clinical evaluation, and reported associated mild peripheral neuropathy bilateral upper extremities secondary to diabetes mellitus and the diagnosis of diabetes mellitus after hospitalization in September 2008.  The examiner opinion and rationale was that diabetes mellitus is not a secondary complication of hypertension and hypertension emerged multiple years (nearly two decades) after hypertension.

The Veteran's treatment documents reported diabetes mellitus was "newly discovered" at the time it was diagnosed in September 2008 and the Veteran's blood sugar were listed as being "in a decent range" the prior April and diabetes mellitus otherwise had not been evident before September 2008.  This statement is supported by treatment documents prior to that time.  See September 2008 VA treatment record.

The only evidence of record supporting the Veteran's claim is the Veteran's statements.  See, e.g., February 2010 VA Form 9; October 2010 Statement in Support of Case.  The February 2010 VA Form 9 specifically noted high blood sugar readings in 1986 and 1988.

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability subject or symptoms subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006);  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is competent to describe his lay observable symptoms of diabetes mellitus.

Here, the Veteran himself is not competent to report the etiology of diabetes mellitus, as he does not have any medical training or experience, and did not state upon what information such a conclusion could be based.  Therefore, as the etiology of diabetes mellitus is not lay observable, the Veteran's statements that he had diabetes mellitus in service or that his diabetes mellitus was caused by hypertension are not entitled to any probative value.  38 C.F.R. § 3.159(a).  

The Veteran is competent to report he was told that he had elevated blood sugar in service.  However, the Veteran's lay statements are contradicted by the record.  The Veteran's clinical tests in service showed normal glucose levels and no other treatment documents prior to 2005 and was showed to be prediabetic from 2005 to 2008.  As a result, the Veteran's statements contradict the evidence of record and are entitled to little weight.  Moreover, a laboratory measurement of serum glucose alone does not establish an onset of diabetes as this determination requires medical training, and service records are silent for any other manifestations, diagnoses, or treatment for diabetes.  

In contrast, the physician who provided the February 2009 VA medical opinion was a medical professional and is competent to provide a medical opinion on this matter.  The examiner reviewed the file (the examiner provided several medical opinions at the same time regarding the Veteran.  Although the examiner did not note in the diabetes mellitus opinion that the examiner reviewed the Veteran's c-file, the other opinions given at the same time report the examiner did review the Veteran's c-file).  Additionally, the examiner reported the Veteran's medical history in the VA examination report and provided a conclusion in the medical opinion based on sufficient facts and data.  Therefore, the opinion is entitled to significant weight.  As such, while the Board has considered the Veteran's lay statements, they do not outweigh the probative Febratury 2009 VA opinion.

Additionally, diabetes mellitus is not shown within one post-service year, only appearing multiple years after service.

The most probative evidence establishes that diabetes mellitus was not "noted" during service or within one year of separation.  In addition, he did not have characteristic manifestations sufficient to identify diabetes mellitus.  38 C.F.R. § 3.303(b).  Rather, when the Veteran's glucose was tested it was within the normal range and he denied pertinent pathology.  The assertion of in-service onset and continuity warrant very low probative weight.  

In short, the credible and probative evidence establishes that the Veteran's diabetes mellitus was not manifest during service or within one year of service.  The first evidence of record for diabetes mellitus or its manifestations are in the September 2008 VA treatment record, more than one year after the Veteran left service.  Nothing in that record suggested a prior history of diabetes mellitus.  In fact, the Veteran had a history of being prediabetic beforehand, starting in 2005.  In light of the probative February 2009 VA examination, the Board concludes that the preponderance of the evidence is against the claim for entitlement for service connection.  The benefit-of-the-doubt doctrine is therefore not applicable. 


ORDER

Service connection for diabetes mellitus type II is denied.







REMAND

VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  During the pendency of the appeal and following the most recent VA examination, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

Here, on review, neither the March 2014 VA examination, nor the prior VA examinations, were adequate per Correia.  None provided the results of range of motion testing for pain on both active and passive motion in weight-bearing and non-weight-bearing to the extent medically appropriate.  As such, these VA examinations assessments of the low back are inadequate and the Board must remand the claim for a new examination to determine the current severity of the low back disability.

Additionally, the Veteran's representative, in a May 2015 Informal Hearing Presentation (IHP), argued that the Veteran was entitled to an earlier effective date for the 20 percent evaluation of the low back.  In the IHP, the representative argued that an Application for Increased Compensation for Unemployability dated May 15, 2012 was a valid claim for an increased rating of the back, and the 20 percent evaluation should be effective from then forward.  At this time, the Board finds that this issue is inextricably intertwined with the issue being remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination regarding his low back strain.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Weight bearing, and non-weight bearing, passive and active range of motion testing must be performed for the Veteran's low back.  The examiner must explain if certain testing in this manner is not medically appropriate.

The examiner should be asked to note any additional functional loss, including in terms of additional degrees of limitation of motion (to the extent feasible) due to any weakened movement, excess fatigability, incoordination, or pain on use.

If flare-ups are noted, the examiner should likewise be asked to note any additional functional limitation resulting from flare-ups, including in terms of any additional degrees of limitation of motion (to the extent feasible).  

	2.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


